Citation Nr: 1450049	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and R.M.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, the Veteran his wife, and R.M. testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing loss and tinnitus were previously denied by the RO in an August 2004 rating decision; the Veteran did not appeal that decision, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final August 2004 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

3.  Neither hearing loss nor tinnitus began in service, is the result of in-service noise exposure, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2014). 

2.  Evidence submitted to reopen the claims of service connection for bilateral hearing loss and tinnitus is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was in a November 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While the letter did not inform the Veteran of the criteria to substantiate a claim for service connection, the record, including the Veteran's testimony during his Board hearing, demonstrates that he had actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and a letter from a private audiologist have been obtained.  Also, he was provided an examination of his claimed hearing loss and tinnitus in December 2010 by a VA audiologist who reviewed the claims file.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's testimony during his July 2013 Board hearing that visited a VA medical facility regarding his hearing problems in 1967 or 1968, and his wife's testimony that he first visited such a facility for his hearing problems in 1970.  The earliest VA treatment records associated with the claims file are dated in 1996.  However, VA treatment records have been obtained and appear to be complete.  Furthermore, at the time that he first complained of hearing loss and tinnitus on VA treatment in November 2003, the Veteran reported that he had never had his hearing tested by VA.  Therefore, the Board finds that any further development to attempt to obtain VA records in this case is not warranted.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an April 2011 rating decision and January 2012 statement of the case, the RO reopened and substantively addressed the service connection claims for bilateral hearing loss and tinnitus on the merits.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address whether new and material evidence has been received to reopen the claims.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A VA RO denied service connection for bilateral hearing loss and tinnitus in August 2004.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 2004 decision.  Therefore, the August 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that the Veteran had normal hearing in service and that no current hearing loss or tinnitus was related to service. 

Evidence obtained since the August 2004 rating decision includes an October 2010 letter from the Veteran's private audiologist indicating the opinion that the Veteran's hearing loss and tinnitus were the result of his exposure to weapons noise in service.  Without addressing the merits of this evidence, the Board finds that this letter addresses the issue of whether current hearing loss and tinnitus are related to the Veteran's service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims. 

The Board thus finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the claims are reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his July 2013 testimony before the Board and a June 2013 written statement, the Veteran essentially contends that bilateral hearing loss and tinnitus are the result of exposure to extremely loud noise during service, including from working on helicopters and rocket and gun fire. 

However, his service connection claims must be denied.

Service treatment records reflect no findings or complaints related to hearing loss or tinnitus.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  On audiological testing for the Veteran's April 1964 service entrance examination, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, converted from ASA units to ISO units, were 20, 20, 15, 10, and 25 in the right ear, and 15, 10, 10, 45, and 45 in the left.

On audiological testing during the Veteran's March 1966 examination for separation from service, pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz, converted from ASA units to ISO units, were 20, 15, 15, and 10 in both ears.  At that time, the Veteran was noted to have had a normal clinical evaluation of the ears, and he reported not having and never having had ear trouble or running ears.  In reporting his medical history at that time, the Veteran listed numerous conditions including treatment with stitches, wearing glasses, high blood pressure, heart palpitations, frequent indigestion, a cyst, and a trick shoulder; he did not report any hearing problems or tinnitus.

Service records reflect that the Veteran served as a field artillery specialist.

VA treatment records beginning in June 1996 reflect that, in May 2002, the Veteran reported a history of ear infections, and it was noted that he had been treated for a diagnosis of Eustachian tube dysfunction.  It was also noted that he had had an episode again the past spring, which was relieved with antibiotics and decongestants, and that he wondered what he could take to prevent getting an infection when his ears plugged up when he got a cold.  In September 2003, the Veteran reported that he had started getting ear fullness again and ear pain, had taken antibiotics, and that the pain resolved but the fullness had stayed and he was concerned.  It was noted that he had been diagnosed in 1998 with Eustachian tube dysfunction, and the assessment was findings most compatible with Eustachian tube dysfunction; he was prescribed Afrin, Flonase, and low dose hydrochlorothiazide.  

In November 2003, the Veteran presented with complaints of hearing loss and right aural fullness.  At that time, he reported that his right ear had felt full since an ear infection in September.  He also reported bilateral tinnitus, and that he had never had his hearing tested by VA.  He was assessed with mixed hearing loss of the right ear and sensorineural hearing loss of the left ear.  The Veteran had follow-up treatment in December 2003.  In January 2004, he reported that his right ear had always been worse since the left ear, and that he had had hearing loss since his period of service.  He reported having an ear infection two years prior that had caused increased hearing loss and tinnitus of the right ear.  

On VA audiological examination in May 2004, the Veteran reported having gradual hearing loss since 1979, and tinnitus of the right ear more than the left ear beginning one year prior.  Audiological examination revealed hearing loss for VA purposes.  The VA examiner reviewed the Veteran's claims file and noted that the Veteran reported being exposed to various acoustic traumas during his two years of service due to his placement in artillery, armory, and as a crewman for a helicopter outfit.  The examiner noted that the claims file confirmed his service records, and at the time of discharge a hearing tested dated in March 1966 revealed hearing within normal limits.  The Veteran reported no noise exposure after separation from service.  The examiner stated that, due to the Veteran's documented hearing within normal limits, it was the examiner's opinion that it was not at least as likely as not that the Veteran's hearing loss was due in part to his period in service.  The examiner also noted the Veteran's reported right greater than left ear daily tinnitus, but stated that, due to the onset date of tinnitus reported, it was the examiner's opinion that it was not at least as likely as not that tinnitus was service-related. 

A letter dated in October 2010 from a private audiologist, R.M., reflects that R.M. conducted a complete audiological evaluation of the Veteran.  R.M. noted that the Veteran served from 1964 to 1966, that his primary duty was in field artillery, and that, as a result, he had had significant noise exposure in service.  R.M. also noted that the Veteran reported experiencing hearing loss and tinnitus since his time in the military.  R.M. stated that research had shown that with just one exposure to intense impulse noise such as weapons fire, permanent hearing loss and tinnitus could occur, and that it was more likely than not that the Veteran's bilateral hearing loss and bilateral tinnitus were the result of his exposure to weapons fire in service.

On December 2010 VA examination, military noise exposure of artillery, armor, and being a crewman for a helicopter outfit was noted.  It was noted that noticeable hearing loss began in 1979, and that the Veteran reported that tinnitus began as an intermittent sound during service, but that during his May 2004 VA examination he reported that it has begun in 2003 (one year earlier).  On audiological testing, the Veteran was again found to have hearing loss for VA purposes.  The examiner noted that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  The examiner opined that, due to the Veteran's documented normal hearing at the time of discharge and late onset of tinnitus originally reported, it was his opinion that hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure.  

During his July 2013 Board hearing, the Veteran testified that he began having hearing loss just after he left the military, and that it just progressively became worse until it was so bad that he had to seek help.  He asserted that he reported ringing in his ears and muffled hearing to his primary care physician about a year or two after he left the military, but that nothing much was done about it until he was sent to an ear, nose, and throat doctor many years later.  He further testified that he was told in service that his muffled hearing and ringing in his ears would be gone after a short time, and that that was when his hearing problems began.  He also testified that he first started noticing hearing loss within months of entering the military.  The Veteran's wife testified that the Veteran's hearing was excellent when he went into the military and was not when he left, and that she first noticed that he had hearing problems about two or three years after service, when she would be talking to him and he would not respond.  

During the hearing, the private audiologist R.M. testified that research had been done to show that even though the ears may recover from noise exposure, there may be physical damage in the inner ear that may not manifest itself.  R.M. also testified that, while R.M. did not have a copy of the Veteran's exit physical and what his thresholds were by military standards, normal hearing fell between zero and 25 decibels on an audiogram.  He testified that if a patient started off at zero decibels when he came into service, and left at 20 or 25 decibels, there could be noise exposure damage that could be the start of ongoing hearing loss over time.  R.M. further testified that research had shown that with just one exposure to acoustic trauma, tinnitus could be present permanently.

In a June 2013 statement, the Veteran reported that, after returning from flying missions in a very loud environment, he suffered ringing ears and diminished hearing.  He stated that he reported this to his NCOs at the time but was told not to worry about it, and that his hearing would clear up and the ringing would go away in a few days.  He further stated that he never reported this to the medical service.

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  Initially, the record does not reflect that sensorineural hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable.  

The record reflects current tinnitus and bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  It also reflects likely exposure to very loud noise as a field artillery specialist, including noise from rockets, helicopters, and gunfire.  However, the evidence does not support a finding that any current hearing loss or tinnitus is related to such in-service noise exposure or to service in any other way.

There is conflicting medical evidence in this case from the May 2004 and December 2010 VA examining audiologists, and from the private audiologist, R.M. While each opinion is competent, the Board finds the negative opinions of the VA audiologists to be more persuasive.

The VA audiologists' opinions were based on a more accurate factual premise than R.M.'s. The VA audiologists each reviewed the record in providing their opinions and considered both the Veteran's reported history of hearing loss and tinnitus and his in-service exposure to loud noise.   They based their opinions on the Veteran's own statements and on the documented medical evidence, including the condition of the Veteran's hearing during service and at separation.  

Conversely, R.M. did not review the Veteran's service records.  During the July 2013 Board hearing, R.M. testified that worsened hearing threshold results on audiological testing at the time of separation from service from the time of entry into service can indicate noise exposure damage and the start of ongoing hearing loss over time.  However, service treatment records reflect generally improved hearing threshold results on audiological testing at the time of the Veteran's separation from service compared with those at the time of entry into service.  Also, while R.M. testified that even though the ears may recover after noise exposure there might be physical damage in the inner ear that may not manifest itself, he did not state either in his October 2010 letter or during the July 2013 hearing that this had been the case for the Veteran, or provide any medical evidence that the Veteran, specifically, had incurred any such inner ear damage in service. 

Moreover, the factual premise of R.M.'s opinions, as reflected in his October 2010 letter, included that the Veteran had hearing loss and tinnitus since his time in the military, which was based solely on the Veteran's own reports.  The Board does not find such reports to be credible.

The Veteran's reports of the onset of his hearing loss and tinnitus have been inconsistent and conflicting.  He initially complained of hearing loss and tinnitus in November 2003, and in January 2004 reported that his hearing had been worse since his period of service, nearly 40 years prior.  On May 2004 VA examination, the Veteran reported the onset of hearing loss as being in 1979 and the onset of tinnitus as being in 2003.  He reported hearing loss and tinnitus beginning in service to R.M. in October 2010, and reported intermittent tinnitus beginning in service on December 2010 VA examination.  During his July 2013 Board hearing, the Veteran reported that he "started having hearing loss just after [he] got out of the military," and later in the hearing testified that he first started noticing hearing loss "within months of entering the military."  His wife reported that she first noticed that he had hearing problems about two or three years after service.  This inconsistency and contradiction in reporting the onset of the Veteran's hearing loss and tinnitus substantially diminishes the credibility and any probative value of such statements given by the Veteran and his wife.

Also, the Veteran's assertions of hearing loss and tinnitus beginning in service and continuing after are not credible in light of the documented in-service and post-service evidence.  The Board notes the Veteran's assertions that hearing loss and tinnitus began in service, but that he did not report them to medical.  However, the Board does not find such assertions credible in light of the fact that the Veteran was treated for reports of numerous other medical complaints in service including nervousness, left flank pain, right eyebrow cyst, cold, and sore throat.  Also, in addition to having normal audiological examination results at the time of his March 1966 examination for separation from service and having a normal clinical evaluation of the ears, he reported not having and never having had ear trouble or running ears and reported no history of hearing problems or tinnitus; at that same time, he reported a medical history of numerous conditions including treatment with stitches, wearing glasses, high blood pressure, heart palpitations, frequent indigestion, a cyst, and a trick shoulder.  

Furthermore, after service, while receiving treatment in May 2002 and September 2003 for ear problems including fullness due to a history of ear infections and Eustachian tube dysfunction diagnosed in 1998, the Veteran reported no current or history of hearing loss or tinnitus until November 2003.  He first indicated that he had had hearing loss since service in January 2004, almost 40 years after his separation from service.

In contrast to the May 2004 and December 2010 VA examiners, R.M. appears to have relied solely on the Veteran's reported history of having hearing loss and tinnitus since service in determining the onset of such hearing loss and tinnitus.  As the Board finds this history not to be credible, any etiological opinions expressed by R.M. in his October 2010 letter and July 2013 testimony are not based on an accurate factual premise, and are therefore of significantly diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Finally, the Board notes that service connection is not precluded as a matter of law simply because the Veteran's hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board is not denying the Veteran's claim on this basis.  The VA audiologists, in part, based their medical opinions on the documented fact that the Veteran's hearing was within normal limits on audiometric testing at separation from service.  Such medical opinions, in the context of the evidence as a whole, as described above, provide probative evidence that the Veteran's current hearing loss disability is not causally related to service.

In light of the above, that the weight of the evidence is against a finding that either hearing loss or tinnitus began in service, is the result of in-service noise exposure, or is otherwise related to service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


